60 F.3d 827NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Homer W. WALKER, Plaintiff--Appellant,v.UNITED STATES DEPARTMENT OF AGRICULTURE;  R. CalvinThompson, Individually and as Acting Officer inCharge/Compliance Specialist;  Charles Broadwell,Individually and as Editor;  Mark Stinneford, Individuallyand as Reporter;  Fayetteville Observer-Times, Defendants--Appellees.
No. 95-1808.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 10, 1995.

Homer W. Walker, appellant pro se.
E.D.N.C.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Homer W. Walker appeals from the district court's order dismissing as frivolous his complaint in which he alleged that the defendants had defamed him in a newspaper article.  Because Walker failed to state a claim either under 42 U.S.C. Sec. 1983 (1988) or Bivens*, we affirm on the reasoning of the district court.  Walker v. United States Dep't of Agriculture, No. CA-95-24-5-MC (E.D.N.C. Apr. 3, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)